DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The examiner acknowledged the amendment made to the claims on 11/12/2021.
Claims 1-4, 9-15, 19-21 and 24-25 are pending in the application. Claims 24-25 are currently amended. Claims 1-4, 9-15 and 19-21 are previously presented. Claims 5-8, 16-18 and 22-23 are cancelled. Claims 1-4, 9-15, 19-21 and 24-25 are hereby examined on their merits.

Examiner Notes
Any objections and rejections made in previous action, and not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sans-Valero US Patent Application Publication No. 2013/0216652 (hereinafter referred to as Sans-Valero).
Claim 13 is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, Sans-Valero teaches a method of reducing monosaccharide or disaccharide (e.g., fructose and sucrose) content in a food product (e.g., an orange juice) comprising mixing the orange juice with a glucosyltransferase (e.g., dextransucrase) ([0001; 0088; 0065; 0097]). The method of Sans-Valero reduces the sucrose level in the juice by at least 95% ([0093]). Further, although claim 1 recites an enzyme reaction at a pH 3-3.5 and in the presence of calcium chloride, the instant claim 13 does not require the final food product has this pH range and calcium chloride. Although Sans-Valero does not teach the amino acid sequence of claim 1, the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sans-Valero as applied to claim 13 above, and further in view of Aldred US Patent Application Publication No. 2008/0008791 (hereinafter referred to as Aldred).
Regarding claim 14, Sans-Valero as recited above, teaches a food product (e.g., an orange juice) the sugars content which is reduced, but is silent regarding the food product being a confectionery product.
Aldred teaches a method of making a frozen confectionery product (e.g., sorbet) by mixing an orange juice with other ingredients such as dextrose, sucrose, etc. and extruding the mixture ([0041; Table 5). Both Sans-Valero and Aldred are directed to food products comprising orange juice. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sans-Valero by including the step of mixing the orange juice of Sans-Valero with other .

Claims 1-4, 9-13, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sans-Valero US Patent Application Publication No. 2013/0216652 (hereinafter referred to as Sans-Valero) in view of Kralj “Biochemical and molecular characterization of Lactobacillus reuteri 121 reuteransucrase, Microbiology, 2004, 150, pages 2099-2112 (cited in IDS, hereinafter referred to as Kralj), Van Geel-Schutten WO03008618 (hereinafter referred to as Van Geel-Schutten) and Kimura US Patent No. 6,042,823 (hereinafter referred to as Kimura). 
Regarding claims 1-2 and 15, Sans-Valero teaches a method of reducing intrinsic sugars in juices such as orange juice comprising mixing the orange juice with a glucosyltransferase (e.g., dextransucrase), wherein sucrose level  in the juice is reduced by at least 95%, and the amount of oligosaccharide is increased by the action of dextransucrase ([0001; 0088; 0065; 0093; 0097]).
Sans-Valero teaches mixing the orange juice with a glucosyltransferase but is silent regarding the presence of calcium chloride. Kralj teaches that presence of 1mM calcium chloride is able to greatly increase the transferase activity of a glucosyltransferase (e.g., reuteransucrase) (page 2105, left column, para. under “Effects of pH, temperature and metal ions on GTFA activity”; Table 2; page 2099, left column and first para. of right column). Both Sans-Valero and Kralj are directed to the 
Sans-Valero, directed to a method of producing oligosaccharide from sucrose by a glucosyltransferase, is silent regarding the amino acid sequence of the enzyme. 
Van Geel-Shutten teaches a glucosyltransferase comprising an amino acid sequence that is 100% identity to claimed SEQ ID NO:1 is suitable for converting sucrose to oligosaccharide (e.g., glucan) (Fig. 1, SEQ ID NO: 12, and [0001]). As such, Van Geel-Shutten teaches a glucosyltransferase is art-recognized enzyme suitable for the intended purpose of converting disaccharide to oligosaccharide. 
Both Sans-Valero and Van Geel-Schutten are directed to glucosyltransferase catalyzed synthesis of an oligosaccharide from sucrose. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sans-Valero by including the glucosyltransferase as taught by Van Geel-Schutten because the glucosyltransferase as taught by Van Geel-Schutten is an art-recognized enzyme that is suitable for its intended use in the synthesis of an oligosaccharide. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07).
The embodiment of Sans-Valero teaches a pH of 5.2 ([0097]) for glucosyltransferase enzymatic reaction thus is silent regarding the pH range of 3-3.5.
Kimura teaches that glucosyltransferase could demonstrate an enzymatic activity of 50-100% to form oligosaccharide at a pH of 3.5-7 (Fig. 1; column 1, line 5-6; column 
The pH as taught by Kimura overlaps with the range as recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 3-4, Sans-Valero teaches that the oligosaccharide comprises α- 1,6 glycosidic bond and α- 1,2 glycosidic bond ([0004]). Further, Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura teaches mixing an orange juice with the same glucosyltransferase as that recited in the claimed invention under essentially the same conditions, it thus logically follows that Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura will lead to an oligosaccharides with α-1,3/ α-1,6 or α-1,2 glycosidic bond.
Regarding claims 9 and 21, Sans-Valero teaches that in the process of treating the orange juice with glucosyltransferase, the enzyme is immobilized such that the enzymatic reaction can be terminated by removing the immobilized enzyme from contact with the food material ([0012] and [0088]). 
Regarding claims 10-12
Further, Sans-Valero teaches that sucrose is converted to the oligosaccharide by the action of the enzymes, thus reduction of sucrose by at least 95% necessarily leads to a juice that contains at least 5% oligosaccharide by dry weight.
Regarding claim 13, Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura as recited above, teaches essentially the same process as that recited in claim 1, which necessarily leads to the food product of claim 13.
Regarding claim 19, Sans-Valero teaches mixing the orange juice with glucosyltransferase at a temperature of between about 5 ºC and 60 ºC ([0077]). This temperature range encompasses that recited in claim 19. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 20, Sans-Valero teaches treating the orange juice with glucosyltransferase along with fructosyltransferase enzymes to reduce the intrinsic sugar in the juice, in which the two types of enzymes could be either simultaneously or sequentially used ([0015]). Sans-Valero also teaches terminating the reaction by applying heat or by conducting pasteurization ([0012]). 

Claims 14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura as applied to claims 1, 13 or 15 above, and further in view of Aldred US Patent Application Publication No. 2008/0008791 (hereinafter referred to as Aldred).
Regarding claims 13 and 24-25, Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura teaches what has been recited above but is silent regarding a 
Aldred teaches a method of making a frozen confectionery product (e.g., sorbet) by mixing orange juice with other ingredients such as dextrose, sucrose, etc. and extruding the mixture ([0041; Table 5). Both Sans-Valero and Aldred are directed to food products comprising orange juice. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sans-Valero by including the step of mixing the orange juice with other ingredients followed by extruding the mixture to prepare a sorbet, for the reason that the prior art has established using orange juice to make sorbet is suitable in the art.

Response to Declaration and Arguments 
The declaration under 37 CFR 1.132 filed 11/12/2021 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office.
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of the Remarks and pages 2-5 of the Declaration that Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura fails to teach each element of the claim or a skilled artisan would not modify Sans-Valero with Van Geel-Schutten, for the reason that Sans-Valero does not teach the limitation that at least 95% sucrose in the food material is reduced. In particular, applicant argues that examples of Sans-Valero has shown that glucosyltransferase (e.g., dextransucrase) alone at most 
Applicant’s arguments are considered but found unpersuasive. [0093] of Sans-Valero clearly teaches that at least 95% sucrose in the food material is reduced. “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). On the other hand, Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura teaches or suggest essentially the same process of treating an orange juice with the same glucosyltransferase as that recited in the claim in the presence of  calcium chloride, then the prior art would result in a juice the sucrose of which is reduced at least 95% amount. See In re Best.  Further, applicant is reminded that the claim is not recited such that only glucosyltransferase enzyme is used to treat an orange juice- dependent claim 20 actually recites contacting the juice with a fructosyltransferase simultaneously/sequentially with the glycosyltransferase.
Applicant argues on page 8 of the Remarks that Sans-Valero fails to teach the claimed pH.
This argument is piecemeal. The office action has cited Kimura to teach that  a pH of 3.5-7 are suitable for glucosyltransferase to cleave a substrate to form oligosaccharide (Fig. 1; column 1, line 5-6; column 2, line 1-5 and 23-26; column 6, line 1-6).  
Applicant argues on page 8 of the Remarks that a skilled artisan would not have been motivated to choose a pH of 3.5, for the reason that Kimura has shown that at pH 3.5 the enzyme had the least relative activity.
This argument is considered but found not persuasive. Kimura teaches that glucosyltransferase could demonstrate an enzymatic activity of 50-100% to form oligosaccharide at a pH of 3.5-7 (Fig. 1; column 1, line 5-6; column 2, line 1-5 and 23-26; column 6, line 1-6). Thus a skilled artisan would have been motivated to use any pH that is between 3.5 and 7. For example, the skilled artisan would have uses a pH 3.5, given that this pH can render a decent enzymatic activity of at least 50%. Unfortunately, applicant has not shown any criticality associated with the pH of 3-3.5. The examiner notes that Fig. 1 of the instant specification actually shows that pH 3-3.5 is where the claimed enzyme C39/3 has the lowest activity among all the pH tested. The examiner further notes that applicant has previously claims a pH of 3-5, but then turns to claim pH 3-3.5.
For the forgoing reasons, applicant’s argument on page 8 of the Remarks regarding other secondary references failing to remedy the deficiencies of Sans-Valero and Van Geel-Schutten are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791